Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Notice of Allowability responsive to communications: Applicant’s Response filed on 07/26/2022 and Applicant’s Supplemental Response filed on 08/18/2022.  Applicant’s Response and Applicant’s Supplemental Response have been entered and made of record.
The Examiner notes that all comments below are directed to Applicant’s Supplemental Response which supersedes Applicant’s Response.  The Supplemental Response includes an Amendment to the Claims and Remarks.

In light of the Amendment to the Claims, claims 1, 3, 4, 6, 8, 10-12, and 17 have been amended and claim 16 has been cancelled.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1-15, 17, and 18 are currently pending in the application.  Claims 1, 6, 13, and 14 are independent claims.  

The objection of claims 4, 8, 11, and 17 (see: Non-Final Action, p. 3) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 3, 4, and 10-12 under 35 U.S.C. 112(b) (see: Non-Final Action, pp. 4-5) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claim 16 under 35 U.S.C. 112(d) (see: Non-Final Action, pp. 5-6) has been withdrawn as necessitated by the Amendment to the Claims.

Therefore, claims 1-15, 17, and 18 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:	
Regarding original independent claims 1, 6, 13, and 14, the Examiner notes that for previously allowed claims, full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art (see: MPEP 706.04).  In general, an Examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something.  In the instant case, original independent claims 1, 6, 13, and 14 recite the exact same subject matter found allowable by the previous examiner during prosecution of the 15/674,982 application.  The current Examiner has performed an updated search of the claimed subject matter, but has not discovered any prior art better than the art previously made of record.  Therefore, independent claims 1, 6, 13, and 14 are allowable at least for the same reasons as determined during the original prosecution history (see: Notice of Allowability in the 15/674,982 application - mailed 08/30/2019).
Dependent claims 2-5, 7-12, 15, 17, and 18 are allowable at least because they depend from an allowable base claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992